internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no sep tam-106244-99 cc dom p si b3 attn taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend a b c d e x y xy a b c d e f g h i j k date issue should the portion of xy’s interest_expense that is allocated to xy’s accounts_receivable and cash bank accounts be treated as investment_interest expense subject_to the limitation rules of sec_163 conclusion xy’s accounts_receivable are not property_held_for_investment under sec_163 accordingly the portion of xy’s interest_expense that is allocable to xy’s accounts_receivable will not be subject_to the limitation rules of sec_163 however xy’s cash bank accounts are property_held_for_investment and the interest_expense allocable to the cash bank accounts will be subject_to the limitation rules of sec_163 facts xy is a limited_liability_company that is taxable as a partnership prior to the formation of xy the business was run through x an s_corporation and y a partnership a b c d and e were the shareholders of x and c and e were the partners of y x and y decided that the business should be run through a single entity through a series of simultaneous transactions a and b each received dollar_figurea for their shares and x and y contributed properties to xy with x becoming a b member in xy and y becoming a c member in xy as a result of these transactions the ownership interests of c d and e in x increased from d to e each xy also entered into a debt restructuring arrangement with a bank and assumed the existing business_debts of x including the debt obligation associated with the dollar_figuref received by a and b for their shares for the period ending date xy incurred and deducted dollar_figureg in business_interest expenses h of which dollar_figurei were directly traceable to the purchase of the shares of a and b the balance_sheet of xy for the period ending date indicates that accounts_receivable and cash bank_deposits constitute approximately j of xy’s total assets as part of its business practice xy allows its customers a certain number of days to pay their accounts although xy’s invoices have a stated_interest as a matter of company policy and industry practice xy does not charge interest on delinquent accounts_receivable instead xy bills its customers late charges for accounts not paid in full by the due dates law and analysis sec_163 limits the deduction of investment_interest for noncorporate taxpayers to an amount that does not exceed the taxpayer’s net_investment_income for the taxable_year sec_163 defines investment_interest as any interest allowable as a deduction which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 provides that property_held_for_investment includes i any property which produces income of a type described in sec_469 and ii any interest held by a taxpayer in an activity involving the conduct_of_a_trade_or_business which is not a passive_activity and with respect to which the taxpayer does not materially participate sec_469 provides that gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business is not taken into account in determining the income or loss from a passive_activity sec_1_469-2t provides that passive_activity income does not include portfolio_income portfolio_income includes all gross_income other than income derived in the ordinary course of a trade_or_business within the meaning of paragraph c ii that is attributable to among other things interest dividends annuities and royalties sec_1_469-2t provides that for purposes of sec_1_469-2t gross_income derived in the ordinary course of a trade_or_business includes interest on accounts_receivable arising from the performance of services or the sale of property in the ordinary course of a trade_or_business of performing such services or selling such property but only if credit is customarily offered to customers of the business notice_89_35 1989_1_cb_675 provides rules for the allocation of interest_expense in connection with certain transactions involving partnerships_and_s_corporations in the instant case xy agrees that the debts it assumed from x are subject_to the provisions of notice_89_35 and that the debt proceeds and associated interest_expense f of dollar_figuree or dollar_figureg must be allocated among all of the assets of xy however xy believes that its cash bank accounts and accounts_receivable are trade_or_business assets and not property_held_for_investment because xy customarily offers credit to its customers we agree with xy that its accounts_receivable are not property_held_for_investment as defined in sec_163 accordingly interest_expense allocable to the accounts_receivable will not be treated as investment_interest expense subject_to the limitation rules of sec_163 however the cash bank accounts produce interest_income not derived in the ordinary course of a trade_or_business therefore the cash bank accounts are property_held_for_investment as defined in sec_163 accordingly interest_expense allocable to the cash bank accounts will be treated as investment_interest expense subject_to the limitation rules of sec_163 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
